Title: To Benjamin Franklin from Jonathan Williams, Sr., 3 February 1781
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond Sr
Boston Feby 3. 1781
The Bearer of this is a Son of our friend mr Russell. I take the Liberty to recommend him to your Civilities in doing Which you will Oblige yr Dutyfull Nephew
Jona Williams
We are all well. I heard from Aunt yr Sister a few days ago. She is well & happy—
 
Addressed: His Excellency Benja Franklin Eqr / Passey / Paris— / pr favour of Mr. Russel
